Citation Nr: 0737906	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1956 to April 1960.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Columbia RO in October 
2007.  The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
current right knee disability and his military service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right knee 
disability.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 11, 2006, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service" and evidence that his right 
knee condition "existed from military service to the present 
time."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the February 2006 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  The veteran was informed 
that outpatient records from the VA Medical Center (VAMC) in 
Columbia and the VA Community-Based Outpatient Clinic (CBOC) 
in Florence had been requested on his behalf, and that a VA 
examination would be provided if necessary to decide his 
claim.

With respect to private treatment records, the February 2006 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete such so that the RO could obtain private 
records on his behalf.  

The February 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 21, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the April 2006 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board notes there is no issue of prejudice with the 
timing of the Dingess notice, as the claim was readjudicated 
in the August 2006 statement of the case (SOC), after the 
veteran was provided with the opportunity to submit evidence 
and argument in support of his claim in response to the 
Dingess notice.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130, 2007 
WL 2694606 (Fed. Cir. Sept 17, 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Additionally, the veteran has pointed to no prejudice 
resulting from the timing of the Dingess notice.  Thus, any 
VCAA notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's service 
medical records and VA treatment records.  Additionally, the 
veteran was afforded a VA examination in July 2006.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied in the instant case.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  As noted in the Introduction, he provided 
personal testimony to the undersigned in October 2007.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran contends that his current right knee problems are 
a result of an injury incurred while playing basketball in 
service.  See the March 29, 2006 Notice of Disagreement.

As detailed above, in order to establish service connection 
for the claimed disability on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability of the 
right knee.  Specifically, the July 2006 VA examiner 
diagnosed the veteran as having an anterior cruciate ligament 
(ACL) tear of the right knee as well as a right medial 
meniscus tear.  Additionally, a June 2003 MRI study indicates 
the presence of degenerative joint disease in the right knee.  
Hickson element (1), current disability, has therefore been 
met for the claim.

Turning to Hickson element (2), disease or injury in service, 
the Board will separately address the matters of in-service 
disease and in-service injury.

With respect to in-service disease, the medical evidence from 
the veteran's period of military service does not establish 
that right knee disease, to include arthritis, existed in 
service or within the one-year presumptive period for 
arthritis after service.  Of record is the veteran's March 
1960 separation examination report, in which he did not 
indicate any problems with his right knee.  Indeed, he 
specifically denied having a "trick" or locked knee on his 
report of medical history for the examination.  Furthermore, 
clinical evaluation of the right knee at that time was 
completely normal.  In fact, it appears that right knee 
arthritis was initially diagnosed in June 2003, over four 
decades after the veteran's separation from active service.

With respect to in-service injury, a November 1959 service 
medical record indicates that the veteran "injured [his] 
right knee while playing basketball."  Accordingly, Hickson 
element (2) has also been met.  

As for crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that there is 
no relationship between the veteran's right knee injury in 
service and his current right knee disability.  The July 2006 
VA examiner, who was specifically asked to opine on this 
matter, found that the veteran's current right knee problems 
were less likely than not a result of the in-service injury 
in November 1969.  In support of his conclusion, the examiner 
emphasized that the veteran "had no medical care beyond one 
visit [on] November 2, 1959 and that was resolved upon his 
discharge," as well as the fact that he "did not seek 
medical care for this condition for over 43 years" after 
separation from service.  

The claims folder contains no competent medical evidence 
which is contrary to the findings of the July 2006 VA 
examiner.  As was described in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
secure and present medical nexus evidence in his favor.  If 
the veteran felt the July 2006 VA opinion was wrong, he could 
have submitted another medical nexus opinion; he did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The veteran has submitted numerous statements from lay 
persons, indicating that he exhibited right knee 
symptomatology continuously after separation from service, 
and he has testified to the same.  See, e.g., the September 
8, 2006 statement from M.M and the February 4, 2007 statement 
from A.G; see also the October 2007 hearing transcript, pages 
5-6.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b) (2007), relating to chronicity and 
continuity of symptomatology.  Significantly, there was no 
mention of right knee problems by the veteran until he filed 
his initial claim of entitlement to VA benefits in December 
2005, 45 years after he left military service in April 1960.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) [the fact that the record 
does not reflect the veteran making complaints regarding, or 
seeking treatment until many decades after service, weighs 
against the finding of a nexus between the claimed condition 
and service].  

Medical evidence is required to support a contention of 
continuity of symptomatology, and such is lacking in the 
instant case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  

That is not to say the veteran and other lay persons are not 
competent offer their observations of the veteran's right 
knee symptoms subsequent to service.  
See Barr v. Nicholson, 20 Vet. App. 235 (June 15, 2007); see 
also Voerth, supra.  However, their statements are outweighed 
by the other competent evidence of record, or specifically: 
the veteran's denial of right knee problems during his March 
1960 separation examination; the lack of any evidence of 
right knee problems for four decades after service; the 
filing of the claim for service connection 45 years after 
service; and the July 2006 VA examiner's opinion.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  Continuity of right 
knee symptomatology since service is therefore not 
demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis alone.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability, as Hickson element (3) has not been 
met.  The benefit sought on appeal is accordingly denied.

ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


